Title: From Benjamin Franklin to Thomas Percival, 15 October 1773
From: Franklin, Benjamin
To: Percival, Thomas


Dear Sir,
[London 15 October 1773]
I have received here your Favour of September 18th. enclosing your very valuable Paper of the Numeration of Manchester. Such Enquiries may be as useful as they are curious, and if once made general would greatly assist in the prudent Government of a State. In China, I have somewhere read, an Account is yearly taken of the Numbers of People, and the Quantities of Provision produc’d. This Account is transmitted to the Emperor, whose Ministers can thence foresee a Scarcity likely to happen in any Province, and from what Province it can best be supply’d in good time. To facilitate the collecting this Account, and prevent the Necessity of entring Houses, and spending time on asking and answering Questions, each House is furnish’d with a little Board to be hung without the Door during a certain time each Year, on which Board, is marked certain Words, against which the Inhabitant is to mark Number or Quantity somewhat in this Manner,


MenWomenChildren
}
Persons
  122
  }
5


Rice or Wheat




5 Quarters


Flesh




1000 lb.


All under 16 are accounted Children, and all above as Men and Women. Any other Particulars the Government desires Information of, are occasionally mark’d on the same Boards. Thus the Officers appointed to collect the Accounts in each District, have only to pass before the Doors, and enter in their Book what they find marked on the Board without giving the least Trouble to the Family. There is a Penalty on marking falsly, and as Neighbours must know nearly the Truth of each others Account, they dare not expose themselves by a false one to each others Accusation. Perhaps such a Regulation is scarce practicable with us.
The Difference of Deaths, between 1 in 28, at Manchester and 1 in 120 at Monton, is surprizing. It seems to show the Unwholesomeness of the Manufacturing Life, owing perhaps to the Confinement in small Close Rooms: or in larger with Numbers, or to Poverty and want of Necessaries, or to Drinking, or to all of them. Farmers who manufacture in their own Families what they have occasion for and no more, are perhaps the happiest People and the healthiest.

‘Tis a curious Remark that moist Seasons are the healthiest. The Gentry of England are remarkably afraid of Moisture, and of Air. But Seamen who live in perpetually moist Air, are always Healthy if they have good Provisions. The Inhabitants of Bermuda, St. Helena, and other Islands far from Continents, surrounded with Rocks against which the Waves continually dashing fill the Air with Spray and Vapour, and where no wind can arrive that does not pass over much Sea, and of course bring much Moisture, these People are remarkably healthy. And I have long thought that mere moist Air has no ill Effect on the Constitution; Tho’ Air impregnated with Vapours from putrid Marshes is found pernicious, not from the Moisture but the Putridity. It seems strange that a Man whose Body is compos’d in great Part of moist Fluids, whose Blood and Juices are so watery, who can swallow Quantities of Water and Small Beer daily without Inconvenience, should fancy that a little more or less Moisture in the Air should be of such Importance. But we abound in Absurdity and Inconsistency. Thus, tho’ it is generally agreed that taking the Air is a good Thing, yet what Caution against Air, what stopping of Crevices, what wrapping-up in warm Clothes, what Shutting of Doors and Windows! even in the midst of Summer! Many London Families go out once a Day to take the Air; three or four Persons in a Coach, one perhaps Sick; these go three or four Miles or as many Turns in Hide Park, with the Glasses both up close, all breathing over and over again the same Air they brought out of Town with them in the Coach with the least change possible, and render’d worse and worse every moment. And this they call taking the Air. From many Years Observations on my self and others, I am persuaded we are on a wrong Scent in supposing Moist, or cold Air, the Causes of that Disorder we call a Cold. Some unknown Quality in the Air may perhaps sometimes produce Colds, as in the Influenza: but generally I apprehend they are the Effects of too full Living in proportion to our Exercise. Excuse, if you can, my Intruding into your Province, and believe me ever, with sincere Esteem, Dear Sir, Your most obedient humble Servant
B F
 
Notation: To Thomas Percival.
